DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
1) In the first sentence “a” is repeated (i.e. a a drill body).
2) The second sentence is a single run-on sentence that appears to be a partial restatement of the independent claim.
3) In lines 9-10, it appears that “one curved parts therein” should be “one curved part therein”.
4) The second sentence ends with two periods (i.e. parts therein..).
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: in line 4, it appears that “where the drill body include multiple outer” should be “where the drill body includes multiple outer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1-2, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 20090047083).
Regarding claim 1: Perry discloses a drill bit 82 comprising a drill blank 84 and a drill body 80 (Fig. 8A; [0043]). Perry discloses that the drill body include multiple outer projections and outer wall channels and multiple inner projections and inner wall channels (Fig. 8A; [0043] - corrugated sections of 82). Perry discloses that the inner wall channels are formed as back sides of the outer projections and that the inner wall channels have complementary shapes to the shapes of the outer projections (Figs. 8A, 8B). Perry discloses that the outer wall channels are formed as the backside of the inner projections and that the outer wall channels have complementary shapes to the shapes of the inner projections (Figs. 8A, 8B). Perry discloses that the outer projections and outer wall channels are distributed around a circumference of the drill body (Figs. 8A, 8B). Perry discloses that each of the outer projections and outer wall channels include at least one curved part therein (Figs. 8A, 8B). Perry discloses that at least some of the shapes are different from one another (Figs. 8A, 8B).
Regarding claim 2: Perry discloses that the outer projections and outer channels are linearly distributed around a circumference of the drill bit (Figs. 8A, 8B). 
Regarding claim 4: Perry discloses that the drill body is formed by electroforming (title; abstr.; [0002]). 
Regarding claim 6: Perry discloses that there are multiple different projection and channel shapes around the outside circumference of the drill and that no two adjacent shapes are the same shape (Figs. 8A, 8B - each adjacent shape is different in that it is a protrusion and a recess). 
Regarding claim 7: Perry discloses that one of the projection shapes is a shape with rounded sides and a flattened top and another of the projection shapes is a shape of a bump (Figs. 8A, 8B - each adjacent shape is different in that it is a protrusion and a recess and the recess can be a “bump” protrusion when viewed from the inside). 
Regarding claim 8: Perry discloses that the projection shapes are combinations of or individuals of circular arcs, elliptical arcs, line segments, and irregularly curved lines (Figs. 8A, 8B). 
Regarding claim 9: Perry discloses that the thickness of the drill bit is consistent around an entire circumference of the drill bit (Figs. 8A, 8B). 
Regarding claim 10: Perry discloses that the drill bit is continuous and not formed in separated parts (Figs. 8A, 8B; [0043]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20090047083) in view of Obermeier et al. (US 5069584).
Perry discloses the invention substantially as claimed and as discussed above.
Regarding claim 3: Perry discloses that discontinuities, in certain embodiments, provide channels for coolant inlets and outlets ([0003]) but does not explicitly disclose that one of the sets of wall channels forms a wall channel for water outlet and the other wall channel provides a channel for water inlet. Obermeier explicitly teaches that one of the sets of wall channels forms a wall channel for water outlet, and the other wall channel provides a channel for water inlet (Fig. 1; col. 3, lines 8-18 - grooves 2c and 3c). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have utilized the channels of Perry for water inlets and outlets as taught by Obermeier. As both Perry and Obermeier teach coolant channels and as Obermeier specifically teaches inlet and outlet channels, it would have been within routine skill to have utilized the configuration of Perry to provide water channel inlets and outlets. Such a configuration/use would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding claim 5: Perry, as modified by Obermeier, discloses that the outer water channels are formed for water outlet and the inner wall channels are formed for water inlet (Perry - [0003]; Obermeier - Fig. 1; col. 3, lines 8-18 - grooves 2c and 3c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/18/2022